DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 21-25, 27-29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Pub No. 2017/0374414) in view of Alfishawi (U.S. Pub No. 9,712,587).
Regarding claims 1, 21, 27, Knox teaches receiving, by a computing device, a timestamp associated with a first media element displayed to a viewer (Paragraphs 0047, 0052), receiving information indicative of a change in one or more physical attributes of the viewer, wherein the one or more physical attributes comprise one or more of: a viewer position, a facial expression, or a sound output by the viewer (Paragraph 0066), determining, based on the timestamp, content of the first media element displayed to the viewer (Paragraphs 0050, 0052), determining, based on the change in one or more physical attributes, a level of interest of the viewer (Paragraphs 0051, 0052), selecting, based on the level of interest of the viewer and the content of the first media element, a second media element (Paragraphs 0064, 0065), and sending the second media element to the viewer (Paragraphs 0054, 0064, 0065, profile is refined based on recorded data, profile is used to select additional programming or second media elements).  Knox teaches sending the second media element based on past reactions of the viewer to media elements (Paragraphs 0087-0088).
Knox does not appear to specify sending a second media element to a viewer at the time of viewing based on a current level of interest at the time of viewing.  However, Alfishawi teaches monitoring user engagement of a user with facial expressions among other data (Column 8 Lines 20-49) and providing additional content to the user during the current viewing session (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the data gathered and methods employed by Knox during a current session as taught by Alfishawi.  Alfishawi teaches that one would be motivated to combine the references because “depending on the type of content provided by the content provider, the user's state of mind can also influence characteristics of content that the user will be most receptive to during a current session” (Column 2 Line 54 – Column 3 Line 17).
Regarding claim 2, Knox teaches the one or more physical attributes of the viewer are detected via sensors of a wearable device (Paragraph 0047).
Regarding claims 3, 23-25, and 28, Knox teaches the determining the level of interest of the viewer comprises generating or amending a viewer interest profile, the selecting the second media element comprises selecting the second media element based on the viewer interest profile (Paragraphs 0054, 0064, 0065, profile is refined based on recorded data, profile is used to select additional programming or second media elements).
These claims introduce the specific data content of the second media element as being an offer to sell a good or service, a portion of a same video content as the first media element, or information about the first media element.  It could be argued that Knox does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have provided any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claims 10, 29, Knox teaches the selecting the second media element is additionally based at least in part on a viewer's determined location (Paragraph 0065).
Regarding claim 22, Knox teaches receiving, from a sensor device, information related to one or more sensor readings associated with the viewer (Paragraph 0047).
Regarding claim 31, Knox teaches the viewer position comprises one or more of posture, standing, or sitting (Paragraph 0066).
Regarding claim 32, Knox teaches the facial expression comprises one or more of smiling, a fearful facial expression, or a relaxed facial expression (Paragraph 0051).
Regarding claim 33, Knox teaches the sound output of the viewer comprises one or more of speech rate, speech content, vocalizations, speech volume, or speech tone (Paragraph 0066).
Regarding claim 34, Knox teaches receiving information indicative of a change in a second one or more physical attributes of a viewer, wherein the second one or more physical attributes comprises one or more of heart rate or breathing rate; wherein the determining the level of interest of the viewer is further determined based on the change in the second one or more physical attributes (Paragraphs 0051, 0076).
Regarding claim 35, Knox teaches receiving a second timestamp associated with the information indicative of the change in the one or more physical attributes; and determining, based on the timestamp and the second timestamp, that the content of the first media element is associated with the level of interest of the viewer; wherein the selecting the second media element is selected based on the content of the first media element being associated with the level of interest of the viewer (Paragraphs 0050-0052, 0064, 0065, Knox does not limit the amount of timestamps that may be gathered and therefore multiple timestamps can be gathered and used in the method).
Regarding claim 36, Knox teaches the past reactions comprise a positive reaction to a media element similar to the first media element (Claims 17 and 18).

Claims 4-8, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Pub No. 2017/0374414) in view of Alfishawi (U.S. Pub No. 9,712,587), and further in view of Archibong (U.S. Pub No. 2014/0067828).
Regarding claims 4, 30, Knox does not appear to specify prior to the sending the second media element to the viewer, offering to record content that the viewer can request for replay at a later date.  However, Archibong teaches prior to the sending the second media element to the viewer, offering to record content that the viewer can request for replay at a later date (Paragraph 0098).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the recording feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Knox does not appear to specify prior to the sending the second media element to the viewer, notifying the viewer that the second media element is currently available from a media source, and offering to display the media source.  However, Archibong teaches prior to the sending the second media element to the viewer, notifying the viewer that the second media element is currently available from a media source, and offering to display the media source (Paragraph 0288).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the on-demand feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, Knox does not appear to specify prior to the sending the second media element to the viewer, notifying the viewer that media can be displayed on-demand to the viewer.  However, Archibong teaches prior to the sending the second media element to the viewer, notifying the viewer that media can be displayed on-demand to the viewer (Paragraph 0288).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the on-demand feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, Knox does not appear to specify the first media element is displayed to the viewer on a first display, and the second media element is displayed on a second display different from the first display.  However, Archibong teaches the first media element is displayed to the viewer on a first display, and the second media element is displayed on a second display different from the first display (Paragraph 0212).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the second display feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 8, 26, Knox does not appear to specify prior to the sending the second media element to the viewer, notifying the viewer that the second media element is available for purchase or license.  However, Archibong teaches prior to the sending the second media element to the viewer, notifying the viewer that the second media element is available for purchase or license (Paragraph 0288).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the on-demand feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
All arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621